Citation Nr: 0927868	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  06-15 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Carsten,, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for bilateral hearing loss 
and tinnitus. 

In April 2009, a hearing was held before the undersigned 
Veterans Law Judge (VLJ) sitting at the RO.  At that time, 
the Veteran submitted additional evidence along with a waiver 
of RO jurisdiction.  


FINDINGS OF FACT

1.  Resolving doubt in the Veteran's favor, currently 
diagnosed bilateral hearing loss is related to in-service 
noise exposure.

2.  Resolving doubt in the Veteran's favor, currently 
diagnosed tinnitus is related to in-service noise exposure.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is 
warranted.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

2.  Service connection for tinnitus is warranted.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify and to assist claimants 
in substantiating their claims for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159 (2008).  In light of the favorable decision for the 
Veteran in this case, any error in the timing or content of 
VCAA notice or assistance is considered moot.

II. Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.307, 3.309 (2008).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.102 (2008).

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).  

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court stated 
that 38 C.F.R. 
§ 3.385 does not preclude service connection for a current 
hearing disability where hearing was within normal limits on 
audiometric testing at separation from service.  Id. at 159.  
The Court explained that, when audiometric test results at 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
a veteran may nevertheless establish service connection for a 
current hearing disability by submitting competent evidence 
that the current disability is causally related to service.  
Id. at 160.

The Veteran contends that he currently has bilateral hearing 
loss and tinnitus related to in-service noise exposure.  He 
reported in-service noise exposure from helicopter engines, 
gunfire, and explosions from rockets and mortars.  

At the hearing, the Veteran reported that he was a helicopter 
mechanic and that he was exposed to noise associated with his 
duties.  He did not wear ear protection.  He indicated that 
his ears started ringing in service and the ringing is still 
there.  He also sought treatment for decreased hearing while 
in service.  

The Veteran's DD Form 214 shows that he served in Vietnam 
during a period of war with a military occupational specialty 
(MOS) of helicopter repairman.  The Veteran's reports of 
noise exposure are consistent with the circumstances of his 
service and in-service acoustic trauma is conceded.  

On enlistment examination in April 1968, pure tone thresholds 
in decibels were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
X
0
LEFT
10
0
0
X
20

In July 1970, the Veteran presented with complaints of 
decreased hearing.  He was sent for an audiogram, which was 
interpreted as within normal limits  The August 1970 
separation examination does not include audiometric findings.  

The Veteran underwent a VA audiometric examination in March 
2005.  Pure tone thresholds in decibels were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
30
40
45
LEFT
25
30
20
45
50

Speech recognition scores were 96 percent bilaterally.  

On VA ear disease examination in March 2005, the Veteran 
reported significant military noise exposure from a 
combination of turbine engines on helicopters, gunfire, and 
rocket and artillery attacks.  Following separation, the 
Veteran did various things, including driving a truck and 
working as a carpenter.  He indicated that he used ear 
protection when utilizing power equipment in regards to his 
civilian occupation.  He reported a history of hearing loss 
since 1969 and a long history of bilateral constant tinnitus, 
including while he was in Vietnam.  The examiner considered 
the audiogram results and diagnoses were (1) bilateral 
minimal high frequency sensorineural hearing loss; and (2) 
bilateral constant tinnitus.  

In an April 2005 addendum, following review of the claims 
file, the examiner indicated that his review of service 
records was negative for hearing loss or tinnitus on active 
duty and that audiometric testing done just prior to 
separation from service was within normal limits.  The 
examiner stated that since his review of service records was 
negative and since the exam at separation revealed normal 
audiometric thresholds, it would appear most likely that the 
Veteran's hearing loss and tinnitus both occurred subsequent 
to separation from active duty.  Therefore, it was his 
opinion that it was less likely than not that current hearing 
loss and tinnitus were related to military service.  

A June 2005 statement from Dr. S.K. discusses the Veteran's 
military noise exposure.  It was noted that his tinnitus 
started 35 years ago and has not improved, but had actually 
gotten worse.  It was further noted that since Vietnam, the 
Veteran worked at a gas station, at salvage yards, and as a 
railroad inspector, but denied that any of these had regular 
exposure to loud noises.  The physician indicated he was at a 
loss to explain the high frequency sensorineural hearing loss 
except for it probably being associated with noise exposure 
at one point.  

Evidence of record establishes in-service noise exposure and 
the Veteran has current diagnoses of both bilateral hearing 
loss and tinnitus.  Service connection, however, requires 
that the current disabilities be related to military service.  
See Gutierrez, supra.  

The claims file contains two medical opinions - one in 
support of the claim and one against the claim.  Regarding 
the June 2005 opinion, the Board acknowledges that the 
physician does not specifically relate the Veteran's hearing 
loss and tinnitus to in-service noise exposure.  However, the 
opinion suggests a relationship to noise exposure and the 
implication is that the noise exposure referred to was 
military noise exposure.  That is, while the examiner 
discussed significant in-service noise exposure, he also 
noted the absence of post-service noise exposure.  

The Veteran has consistently denied significant post-service 
noise exposure and the Board has no reason to doubt his 
credibility in this regard.  Additionally, the Veteran 
submitted a June 2006 statement from his former employer at 
the salvage company, who indicated the Veteran worked there 
in the 1970's as a truck driver which would not cause 
problems with his hearing.  Regarding his reports that he 
noticed decreased hearing in service and the onset of 
tinnitus, the Board notes that the Veteran is competent to 
report these symptoms.  See Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002) (appellant competent to testify regarding 
symptoms capable of lay observation).  The Veteran's reports 
are further supported by lay statements of record.  

In this case, the cause of the Veteran's current bilateral 
hearing loss and tinnitus may never be known to a certainty.  
Under the benefit-of-the-doubt rule, for the Veteran to 
prevail, there need not be a preponderance of the evidence in 
his favor, but only an approximate balance of positive and 
negative evidence.  In other words, the preponderance of the 
evidence must be against the claim for the benefit to be 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Given the evidence set forth above, such a conclusion cannot 
be made in this case.  Thus, resolving reasonable doubt in 
the Veteran's favor, service connection for bilateral hearing 
loss and tinnitus is warranted.  See 38 C.F.R. § 3.102 
(2008).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


